JIM HANNAH, Chief Justice. I, This appeal concerns an order vacating a section of road located in Independence County. Appellant, Sharp County Judge Larry Brown, appeals the order of the Independence County Circuit Court dismissing his appeal of the Independence County Court order vacating the section of the road. We conclude that the circuit court erred in dismissing Judge Brown’s appeal. Accordingly, we reverse and remand. Pursuant to Arkansas Code Annotated section 14-298-117 (Supp.2009), a group of citizens residing in Independence County petitioned the county court to vacate a portion of a road described as located in extreme Northeast of Independence County at or near the Independence County/Sharp County line, where Independence County Road # 88 intersects with Sharp County Road # 17 turning westward continuing to the North boundary line of Section 4, Township 14 North, Range 4 West. The section of Independence County Road # 88 sought to be vacated is westward from the intersection of Independence County Road # 88 and Sharp County Road # 17 to the North boundary of Section |⅞4, Township 14 North, Range 4 West. Judge Brown and others objected to the petition. At the hearing on the petition, Judge Brown challenged the proposed closure, contending that many people in the area used the road for ingress and egress. The county court noted the protest, and, as required by section 14-298-117(c), appointed three viewers to view and report on the road. After considering the petition, the objections, and the recommendations of the viewers, the county court granted the petition to vacate in an order entered August 18, 2009. Judge Brown appealed the order granting the petition to the Independence County Circuit Court. Two of the petitioners, appellees Gary K. Miley and Deana C. Miley, filed a motion to dismiss, asserting that Judge Brown, acting either as an individual or in his capacity as a county judge, lacked standing to pursue an appeal because he had no interest in the property at issue. Following a hearing on the motion, the circuit court granted the motion to dismiss, concluding that Judge Brown lacked standing to bring the appeal. Judge Brown now appeals the order of dismissal to this court. The parties frame the issue in this case as one of standing, pursuant to amendment 55, section 3 of the Arkansas Constitution and Arkansas Code Annotated sections 14-14-1102(3) and 14-14-1301(a)(l)(A) (Supp. 2009). But, to determine whether the circuit court erred in granting the motion to dismiss, we must consider section 14-298-117, the statute governing the vacating of useless county roads, and section 14-298-116 (Supp.2009), the statute | .¡governing an appeal to the circuit court of a county court’s decision vacating a road. Simply stated, we must answer the following questions: Who may challenge a petition to vacate a county road? Who may appeal a county court’s decision to vacate the road? Arkansas Code Annotated section 14-298-117 provides as follows: (a)(1) When any county road or any part of any county road is considered useless, any ten (10) citizens residing in that portion of the county may make application by petition agreeable to § 14-298-124 to the county court to vacate the road, setting forth in the petition the reason why the road ought to be vacated. (2) The petition shall be publicly read by the county court at the hearing on the petition, with the proof of notice and publication required by this chapter. (b) If no objections are made and filed, the county court may declare the road vacated, or any part thereof that it may deem necessary. (c) If objection is made in writing, the county court shall appoint three (3) viewers to view the road who shall proceed, after taking the oath or affirmation required by this chapter, to view the road as aforesaid and make a written report of their opinion thereon, and their reason for the opinion, to the county court. If the viewers shall report in favor of vacating the road, or any part thereof, the court, if it deems the report reasonable and just, may declare the road, or any part thereof,, vacated, agreeable to the report of the viewers. (d) The costs thereof and expenses incident thereto shall be paid by the petitioners unless the county court shall order the costs and expenses paid out of the county treasury.  Appellees appear to assert that only citizens residing in the county where the road is considered useless may object to a petition to vacate the road. Judge Brown contends that there is no such statutory requirement. We agree.  The basic rule of statutory interpretation is to give effect to the intent of the legislature. E.g., Ward v. Doss, 361 Ark. 153, 205 S.W.3d 767 (2005). Where the language of a statute |4is plain and unambiguous, we determine legislative intent from the ordinary meaning of the language used. Id. In considering the meaning of a statute, we construe it just as it reads, giving the words their ordinary and usually accepted meaning in common language. Id. We construe the statute so that no word is left void, superfluous or insignificant, and we give meaning and effect to every word in the statute, if possible. Id.  A review of the plain language of the statute reveals that there is no county citizenship requirement to object to a petition to vacate a county road. While one petitioning the court to vacate a county road must be a citizen of that county, see Arkansas Code Annotated section 14-298-117(a)(1), there is no requirement that one objecting to a petition to vacate a road must be a citizen of the county where the road is located. Because there is no such requirement, we must conclude that the legislature did not intend that the right to object be limited to citizens living in the county where the road is located. We hold that, pursuant to section 14-298-117(c), any person may object to a petition to vacate a county road.1   kWe must now determine who may appeal a county court’s decision to vacate the road. Section 14 — 298—116(a)(1) provides that “[a]n appeal from the final decision of the county court ... for vacating ... any county road shall be allowed to the circuit court.” Although the statute does not specify who may appeal, the general rule is that a party to a county court proceeding who is aggrieved by the court’s ruling may appeal to the circuit court. See Campbell v. City of Cherokee Village West, 333 Ark. 310, 969 S.W.2d 179 (1998). In this case, Judge Brown was a party to the proceeding before the county court, and despite his objection, the county court granted the petition. As a party aggrieved by the county court’s decision, Judge Brown had a right to appeal to the circuit court. Therefore, the circuit court erred in granting the motion to dismiss. Reversed and remanded. BROWN, J., dissents.  . The dissent opines that there is a "gap” in this court's reasoning and attempts to fill this perceived gap with case law that has no application to the instant case. Certainly, "[t]o be a proper plaintiff in an action, one must have an interest which has been adversely affected or rights which have been invaded.” Reynolds v. Guardianship of Sears, 327 Ark. 770, 775, 940 S.W.2d 483, 486 (quoting David Newbern, Arkansas Civil Practice & Procedure § 5-15, at 61-62 (2d ed.1993)) (emphasis added). "Without standing, a party is not properly before the court to advance a cause of action." Farm Bureau Ins. Co. v. Running M Farms, Inc., 366 Ark. 480, 485, 237 S.W.3d 32, 36 (2006) (emphasis added). After all, "[i]t is fundamental in American jurisprudence that in order to bring a lawsuit against an opposing party, one must have standing to do so.” Id., 237 S.W.3d at 36. In this case, Judge Brown did not file a lawsuit to prevent the road closure. He did not initiate the proceeding to propose the closure. Rather, the petitioners did, and, presumably, they demonstrated that they had standing to do so. Judge Brown objected to the proposed closure of the road. Pursuant to section 14-298-117(c), he, or any other person with an objection had the right to be heard. Citing Freeze v. Jones, 260 Ark. 193, 539 S.W.2d 425 (1976), and City of Little Rock v. Linn, 245 Ark. 260, 432 S.W.2d 455 (1968), the dissent also appears to suggest that Judge Brown was not entitled to object because he did not show that the vacation of the road would cause him to sustain a particular or special injury or damage. Those cases, which concern challenges to the closure of city streets, are inapplicable here. In cases involving the closing of city streets, this court has long held that one who "has suffered special and peculiar injury thereby, not suffered in common with the public affected by the obstruction, he has his right of action for damages, or may maintain a suit for injunction against its continuance and for its abatement.” Arkansas River Packet Co. v. Sorrells, 50 Ark. 466, 474, 8 S.W. 683, 685 (1888). In this case, Judge Brown did not seek damages from the proposed closure of the county road, and he did not maintain a suit to enjoin the closure of the road. In no way was he required to show that he sustained a particular or special injury or damage.